United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.J., Appellant
and
U.S. POSTAL SERVICE, ROSWELL
CROSSTOWN ANNEX, Roswell, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-619
Issued: June 14, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 3, 2007 appellant filed a timely appeal from a November 30, 2006 nonmerit
decision of the Office of Workers’ Compensation Programs, that denied her request for an oral
hearing and a September 19, 2006 schedule award decision. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the schedule award issue and the nonmerit decision.
ISSUES
The issues are: (1) whether appellant has more than seven percent permanent impairment
of the right arm, for which she received a schedule award; and (2) whether the Office properly
denied appellant’s request for an oral hearing.
FACTUAL HISTORY
On November 4, 2005 appellant, then a 46-year-old letter carrier, sustained a right arm
injury when she attempted to move a case of mail. She stopped work on November 4, 2005 and
returned on November 14, 2005. The Office accepted the claim for bilateral shoulder bursitis
and a right rotator cuff tear.

A December 15, 2005 magnetic resonance imaging (MRI) scan of appellant’s right
shoulder noted a diffuse increased signal throughout the rotator cuff consistent with underlying
tendinosis. Dr. Jerry Domescik, a Board-certified radiologist, diagnosed diffuse tendinosis of the
rotator cuff associated with a near full thickness tear involving the supraspinatus tendon at its
attachment to the greater tuberosity and down projecting degenerative changes of the
acromioclavicular joint compromising the subacromial space consistent with clinical
impingement. In a January 3, 2006 report, Dr. Wing K. Chang, a Board-certified physiatrist and
appellant’s treating physician, diagnosed bilateral rotator cuff tendinitis, right greater than left,
right rotator cuff tear and neck and upper back myofascial pain. He noted that appellant had
positive signs of impingement and continuing weakness in her right rotator cuff.
In a January 11, 2006 report, Dr. Douglas H. Murray, a Board-certified orthopedic
surgeon and associate of Dr. Chang, diagnosed right shoulder pain with overlapping neck pain as
well as a significant partial thickness rotator cuff tear. He noted the results of the December 15,
2005 MRI scan and reported that appellant’s active range of motion for the right shoulder was
170 degrees of flexion with pain and 30 degrees of external rotation.
In a May 17, 2006 report, Dr. Murray provided an impairment rating. He measured
100 degrees of active flexion of the right shoulder, 140 degrees of passive flexion, 100 degrees
of abduction, 90 degrees of internal rotation and 90 degrees of external rotation. Dr. Murray also
noted that appellant’s rotator cuff strength was slightly diminished and that she had minimally
positive impingement symptoms. He concluded:
“[Appellant’s] impairment rating according to the [American Medical
Association, Guides to the Evaluation of Permanent Impairment, fifth edition
(A.M.A., Guides)] is seven percent whole person. This is obtained with the range
of motion above, using [F]igure 16-40 for flexion, 16-46 for rotation and 16-43
for abduction. Table 16-35 is used for some weakness on [flexion] and then the
upper extremity impairment of 9 percent for motion and 3 percent for weakness
gives a 12 percent upper extremity impairment, which is 7 percent whole person
regarding her shoulder injury.”
On July 31, 2006 appellant requested a schedule award.
In an August 2, 2006 report, an Office medical adviser reviewed Dr. Murray’s
impairment rating and calculated appellant’s impairment based upon loss of range of motion.
Using Dr. Murray’s measurements, he found that 140 degrees of flexion corresponded to a three
percent impairment and 100 degrees of abduction corresponded to a four percent impairment
rating for the right arm. The Office medical adviser found that appellant’s adduction and
extension were normal and also noted that 90 degrees of internal and external rotation
corresponded to no permanent impairment. He added the impairment values from flexion and
abduction to determine that appellant had seven percent permanent impairment of the right arm.
The Office medical adviser explained that he relied upon the A.M.A., Guides, fifth edition, pages

2

476-79 in his calculations.1 He found that appellant reached maximum medical improvement on
May 17, 2006, the date of Dr. Murray’s examination.
On August 9, 2006 the Office informed Dr. Murray of the medical adviser’s rating of
seven percent permanent impairment of appellant’s right arm. It requested his opinion on this
determination.
Dr. Murray responded on August 23, 2006. Although he stated that he had explained
why the Office should find that appellant had 12 percent permanent impairment of the right arm,
he added: “I think seven percent impairment is fine. I think it would be better to just seal it at
seven percent and say I agree with it and allow them to close the case.”
On September 26, 2006 the Office granted appellant a schedule award for seven percent
permanent impairment of the right arm.
On October 30, 2006 appellant requested an oral hearing. She provided an October 11,
2006 report from Dr. Murray and an October 24, 2006 report from Dr. Chang.
By decision dated November 30, 2006, the Office denied appellant’s oral hearing request
as untimely filed. The Office also declined to grant a discretionary hearing, advising that the
matter could be equally well addressed through the reconsideration process.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of the Federal Employees’ Compensation Act2 and its
implementing regulation3 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.4
ANALYSIS -- ISSUE 1
The Board finds that appellant has no more than seven percent impairment of the right
arm. The record reflects that the Office accepted appellant’s claim for bilateral shoulder bursitis
and right shoulder rotator cuff tear. On May 17, 2006 appellant’s physician, Dr. Murray, found
that appellant had 12 percent impairment of the right arm. He measured 100 degrees of active
flexion, 140 degrees of passive flexion, 100 degrees of abduction, 90 degrees of internal rotation
1

A.M.A., Guides 476-79 (fifth edition).

2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404 (1999).

4

See id.

3

and 90 degrees of external rotation. Dr. Murray stated that his findings for flexion, rotation and
abduction equated to nine percent impairment for loss of range of motion, under the A.M.A.,
Guides. He also advised that appellant had weakness on forward elevation that warranted three
percent impairment.
On August 2, 2006 the Office medical adviser calculated that appellant had seven percent
impairment of the right arm. He relied upon Dr. Murray’s measurements of 140 degrees of
flexion, 100 degrees of abduction and 90 degrees of internal and external rotation, in determining
appellant’s impairment rating. Pursuant to the A.M.A., Guides, Figure 16-40 on page 476,
which measures impairment based on loss of flexion and extension, 140 degrees of flexion
corresponds to a three percent impairment rating.5 Because Dr. Murray measured appellant’s
shoulder extension as normal, no additional impairment rating was warranted extension.6 The
A.M.A., Guides, Figure 16-43 on page 477, measures loss of range of motion based on abduction
and adduction.7 Pursuant to Figure 16-43, appellant’s 100 degrees of abduction corresponds to a
four percent impairment rating.8 As Dr. Murray measured appellant’s adduction as normal, no
additional impairment rating was warranted based on abduction and adduction.9 The A.M.A.,
Guides, Figure 16-46 on page 479, measures impairment based on internal and external
rotation.10 Pursuant to Figure 16-43, 90 degrees of internal and external rotation corresponds to
no impairment.11
The Board finds that the Office medical adviser properly calculated appellant’s
impairment rating at seven percent; three percent impairment based on loss of flexion and four
percent impairment based on loss of abduction.12 Dr. Murray’s initial impairment rating of 12
percent for appellant’s right arm did not comport with the A.M.A., Guides. He did not explain
how appellant’s range of motion measurements yielded nine percent impairment under the
A.M.A., Guides. When the Office gave Dr. Murray an opportunity to comment on the Office
medical adviser’s calculations, he concurred with the medical adviser’s finding of seven percent
impairment. Dr. Murray also recommended that the Office award appellant three percent
impairment based on weakness under Table 16-35 of the A.M.A., Guides.13 However, the
A.M.A., Guides state that the use of such a method for calculating impairment is appropriate
only in a rare case where the loss of strength represents an impairing factor that has not been
considered adequately by other methods. This section of the A.M.A., Guides states that
5

Supra note 1 at 476, Figure 16-40.

6

Id.

7

Id. at 477, Figure 16-43.

8

Id.

9

Id.

10

Id. at 479, Figure 16-46.

11

Id.

12

Id. at 476-477, Figures 16-40, 16-43.

13

Id. at 510.

4

“decreased strength cannot be rated in the presence of decreased motion.”14 Dr. Murray did not
explain how his inclusion of weakness in appellant’s impairment rating comported with the
A.M.A., Guides or why it would be appropriate in appellant’s case.
The Board finds that appellant has no more than a seven percent permanent impairment
of the right arm, for which she has received a schedule award.
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of the Act provides that before review under section 8128(a) of this
title, a claimant for compensation not satisfied with a decision of the Secretary is entitled, on
request made within 30 days after the date of the issuance of the decision, to a hearing on his
claim before a representative of the Secretary.15 Section 10.615 of the federal regulation
implementing this section of the Act provides that a claimant shall be afforded a choice of an
oral hearing or a review of the written record.16 The Office’s regulations provide that the request
must be sent within 30 days of the date of the decision for which a hearing is sought and also that
the claimant must not have previously submitted a reconsideration request (whether or not it was
granted) on the same decision.17
Additionally, the Board has held that the Office, in its broad discretionary authority in the
administration of the Act,18 has the power to hold hearings in certain circumstances where no
legal provision was made for such hearings and that the Office must exercise this discretionary
authority in deciding whether to grant a hearing.19 Office’s procedures, which require the Office
to exercise its discretion to grant or deny a hearing when the request is untimely or made after
reconsideration, are a proper interpretation of Board precedent.20
ANALYSIS -- ISSUE 2
The Board finds that the Office properly denied appellant’s request for an oral hearing on
the grounds that it was untimely filed. The Office issued its schedule award decision on
September 26, 2006. Appellant requested an oral hearing on October 30, 2006, more than 30
days after the date of issuance of the decision appealed.

14

Id. at 508.

15

5 U.S.C. § 8124(b)(1).

16

20 C.F.R. § 10.615.

17

20 C.F.R. § 10.616(a).

18

5 U.S.C. §§ 8101-8193.

19

Marilyn F. Wilson, 52 ECAB 347 (2001).

20

Teresa M. Valle, 57 ECAB __ (Docket No. 06-438, issued April 19, 2006). See Federal (FECA) Procedure
Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter 2.1601.4(b)(3) (October 1992).

5

On appeal, appellant contends that “standard business practice” allowed for five days for
her to receive the decision and also stated that it was not mailed until October 11, 2006. The
Act, however, states that a request must be made within 30 days from the date of issuance of the
decision, not from the date appellant receives the decision.21 Moreover, the evidence indicates
that the decision was properly addressed and therefore it is presumed to have been received by
appellant.22
After it determined that appellant’s request was untimely, the Office exercised its
discretion by denying appellant’s request for a hearing. The Office determined that appellant’s
case would be best served by her submission of a request for reconsideration along with new
supporting evidence. The Board finds that the Office acted within its discretion in denying
appellant’s hearing request as untimely, because she failed to file the request within the statutory
time frame.
CONCLUSION
The Board finds that appellant has no more than seven percent permanent impairment of
the right arm, for which she received a schedule award. The Office properly denied appellant’s
request for an oral hearing.23

21

See 5 U.S.C. § 8124(b)(1). See also 20 C.F.R. § 10.616(a) (the hearing request must be sent within 30 days of
the date of the decision for which a hearing is sought).
22

See Michelle R. Littlejohn, 42 ECAB 463 (1991).

23

Following the Office’s September 19, 2006 decision, appellant submitted additional evidence to the Office.
However, as the Office has not considered this evidence in reaching a decision, the Board may not consider it for the
first time on appeal. See 20 C.F.R. § 501.2(c).

6

ORDER
IT IS HEREBY ORDERED THAT the November 30 and September 19, 2006
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: June 14, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

